[Cite as State v. Garrad, 2020-Ohio-3652.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Earle E. Wise, Jr., J.
 -vs-
                                                Case No. 2019 CA 0102
 SHAWN GARRAD

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Richland County Court of
                                                Common Pleas, Case No. 2018-CR-
                                                0743R


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        July 6, 2020


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 GARY BISHOP                                    RANDALL E. FRY
 Prosecuting Attorney                           10 West Newlon Place
 Richland County, Ohio                          Mansfield, Ohio 44902

 JOSEPH C. SNYDER
 Assistant Prosecuting Attorney
 38 South Park Street
 Mansfield, Ohio 44902
Richland County, Case No. 2019 CA 0102                                                  2


Hoffman, P.J.
       {¶1}    Appellant Shawn Garrad appeals the judgment entered by the Richland

County Common Pleas Court convicting him of trafficking in heroin (R.C. 2925.03(A)(2)),

possession of heroin (R.C. 2925.11(A)), three counts aggravated trafficking in drugs (R.C.

2925.03(A)(2)), two counts aggravated possession of drugs (R.C. 2925.11(A)),

improperly handling firearms in a vehicle (R.C. 2923.16(B)), receiving stolen property

(R.C. 2913.51(A)) and carrying a concealed weapon (R.C. 2923.12(A)(2)), with firearm

and forfeiture specifications, and sentencing him to an aggregate term of incarceration of

26 years. Appellee is the state of Ohio.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}    On March 15, 2018, Appellant and Amanda Higgs came to the home of

Robert Wheeler at 5:30 a.m. Higgs asked Wheeler if he knew how to open a safe, and

Wheeler replied he did not. Higgs made a phone call, then left Wheeler’s residence with

Appellant. Higgs and Appellant later returned to Wheeler’s home. The pair had a bag

with them, and Appellant appeared nervous. Appellant pulled a pink handgun from the

bag and showed it to Wheeler.       Appellant made a comment to Higgs about giving

someone half the money for opening the safe. Appellant and Higgs then asked Wheeler

to take them to the Comfort Inn in Mount Vernon, Ohio.

       {¶3}    When they arrived at the motel, Appellant and Higgs gave Wheeler money

to book a room for them, and to buy assorted items at Walmart. When Wheeler returned

from Walmart, Higgs told him they needed to leave because someone had discovered

where they were staying. Wheeler then drove Higgs and Appellant to the Comfort Inn in

Bellville, Ohio.
Richland County, Case No. 2019 CA 0102                                                 3


      {¶4}   The assistant manager was working the desk at the Quality and Comfort

Inn in Bellville when Wheeler arrived. Wheeler appeared to be very nervous. He asked

the assistant manager if there were any smoking rooms available. The motel only had

nonsmoking rooms. Wheeler told the manager he would be right back, and left the lobby.

When Wheeler returned to the front desk, he booked a room, paying in cash.

      {¶5}   Wheeler drove around the back of the motel where he helped Appellant and

Higgs move their things into the room, including a large box. Wheeler then left the motel

to return home to get ready for work.

      {¶6}   About thirty minutes later, the assistant manager of the motel received a

complaint of smoke coming from the room booked by Wheeler. Officer Thomas Queen

of the Bellville Police Department arrived on the scene to assist, and the assistant

manager went to the room. She knocked on the door and heard male and female voices

inside the room, followed by a toilet flushing. Higgs opened the door part way, and the

assistant manager told Higgs she would have to leave the motel for violating the

nonsmoking policy. Higgs claimed she was the only person in the room. Higgs and

Appellant contacted Wheeler to come back because they were kicked out of the room.

After the room was vacant, the assistant manager found a line of white powder, bloody

tissues, and evidence of a smoking cigarette in the room.

      {¶7}   When Wheeler returned to the motel, Appellant yelled from across the street

that Higgs would meet him by the back door. Wheeler and Higgs loaded the truck with

the items previously moved into the room, including the large box.

      {¶8}   As Wheeler and Higgs left the motel, Wheeler’s truck was stopped by

Officer Queen. Upon search of the car, police found $11,898 in cash, a pink Ruger firearm
Richland County, Case No. 2019 CA 0102                                                    4


later determined to have been stolen, 53.84 grams of a fentanyl and heroin mixture, 79.91

grams of methamphetamine, 138.91 grams of heroin, and 7.87 grams of Suboxone.

Police also found a notebook with “Shawn’s Book” written on the outside and a notebook

with “Dealz on Wheelz” written on the outside. Both notebooks appeared to be ledgers

of drug sales. Police also found a notepad from the Comfort Inn with the email address

“ShawnGarrad90@gmail.com” written on it.

       {¶9}   Several months later, Appellant began sending notes to the Bellville Police

Department from the Delaware County Jail.        The notes, written on scrap paper, were

largely unintelligible. However, over time the notes became cohesive enough for police

to understand Appellant was trying to provide them with information relating to Higgs’s

and Wheeler’s cases. Appellant expressed his desire to go into protective custody in

exchange for making a statement to police. In one letter Appellant wrote, “I hold all

details. I’m the one who did this one 100 percent, not falsifying. Shawn M. Garrad am

guilty of this and can help put dope possession and 15-year friendship dealers want back.”

Tr. 201.

       {¶10} When police interviewed Appellant, he asked to be transferred to the

Richland County Jail in exchange for information. Appellant told police he stole the drugs

and money from a business called Dealz on Wheelz in Westerville, which was a front for

drug trafficking. He confessed to using Wheeler to transport the drugs into Bellville, and

admitted he watched the stop of Wheeler’s vehicle by Officer Queen from across the

street. Appellant admitted to using drugs at the motel in Bellville with Higgs, and admitted

to knowledge of the drugs, gun, and money found in Wheeler’s truck. Appellant told police

the people in Westerville knew he and Higgs had stolen the items, and were headed to
Richland County, Case No. 2019 CA 0102                                                   5


Mount Vernon to look for them, which is why they left Mount Vernon for Bellville. At

Higgs’s trial in November, 2018, Appellant testified he stole a safe containing drugs and

money from a business called Dealz on Wheelz, and he took it to a man named Eric

Thompson, who opened it for him.

      {¶11} Appellant was indicted by the Richland County Grand Jury on August 23,

2018, with trafficking in heroin, possession of heroin, three counts aggravated trafficking

in drugs, two counts aggravated possession of drugs, improper handling of a firearm in a

motor vehicle, receiving stolen property, and carrying a concealed weapon, with

accompanying firearm and forfeiture specifications. Following jury trial in the Richland

County Common Pleas Court, Appellant was convicted on all counts. The forfeiture and

firearm specifications were merged. The possession convictions were merged into the

trafficking convictions, with the State electing sentencing on the trafficking convictions.

The carrying a concealed weapon conviction was merged into the improper handling of a

firearm in a motor vehicle conviction, with the State electing sentencing on improper

handling of a firearm in a motor vehicle. Appellant was sentenced to eleven years

mandatory incarceration for aggravated trafficking in heroin; eight years, 36 months, and

6 months for the three individual counts of aggravated trafficking in drugs; 12 months for

improper handling of a firearm in a motor vehicle; and eighteen months for receiving

stolen property. He was sentenced to one year incarceration on the firearm specification.

All sentences were to be served consecutively, for an aggregate term of 26 years

incarceration.

      {¶12} It is from the October 3, 2019, judgment of conviction and sentence

Appellant prosecutes this appeal, assigning as error:
Richland County, Case No. 2019 CA 0102                                                 6


             THE TRIAL COURT SENTENCE OF CONSECUTIVE SENTENCES

      IS CONTRARY TO LAW AND IS NOT SUPPORTED IN THE RECORD.



      {¶13} In his assignment of error, Appellant argues consecutive sentences are not

supported by the record. He concedes the court made the findings required by R.C.

2929.14(C)(4) to impose consecutive sentences, but argues the court's findings are

unsupported by the record.

      {¶14} R.C. 2929.14(C)(4) provides:



             (C)(4) If multiple prison terms are imposed on an offender for

      convictions of multiple offenses, the court may require the offender to serve

      the prison terms consecutively if the court finds that the consecutive service

      is necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of

      the multiple offenses so committed was so great or unusual that no single
Richland County, Case No. 2019 CA 0102                                                 7


      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future crime

      by the offender.



      {¶15} Our standard of review of sentencing is set forth in R.C. 2953.08(G)(2):



             The court hearing an appeal under division (A), (B), or (C) of this

      section shall review the record, including the findings underlying the

      sentence or modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a

      sentence that is appealed under this section or may vacate the sentence

      and remand the matter to the sentencing court for resentencing. The

      appellate court's standard for review is not whether the sentencing court

      abused its discretion. The appellate court may take any action authorized

      by this division if it clearly and convincingly finds either of the following:

             (a)That the record does not support the sentencing court's findings

      under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

      section 2929.14, or division (I) of section 2929.20 of the Revised Code,

      whichever, if any, is relevant;

             (b) That the sentence is otherwise contrary to law.
Richland County, Case No. 2019 CA 0102                                                  8


      {¶16} In the sentencing entry, the trial court found consecutive sentences were

necessary to protect the public from future crime or to punish Appellant, consecutive

sentences are not disproportionate to the seriousness of Appellant’s conduct and to the

danger Appellant poses to the public, at least two of the multiple offenses were committed

as part of one or more courses of conduct and the harm caused was so great or unusual

that no single prison term for any of the offenses committed as part of the course of

conduct adequately reflects the seriousness of Appellant’s conduct, and Appellant’s

history of criminal conduct demonstrates consecutive sentences are necessary to protect

the public from future crime by Appellant.

      {¶17} During sentencing, the trial court made the same findings on the record

concerning consecutive sentencing, and also elaborated on the court’s view of Appellant’s

conduct underlying the convictions:



             Serious factors, more or less serious.      I think the more serious

      factors, obviously, this crime happened because it was part of an organized

      criminal activity, which would be drug trafficking.       There was a drug

      trafficking front, an enterprise in Westerville, Ohio, Garrad was working for.

      That business was designed to look like it was selling cars. In reality, it was

      trafficking drugs. There might have been some cars being sold or cars

      being repaired or worked on, but, again, that was just a front for the real

      business, which was the drug trafficking enterprise.

             It’s clear Mr. Garrad decided that he would rob the drug dealer he

      was working for, and then it’s clear that he intended to traffic those drugs to
Richland County, Case No. 2019 CA 0102                                                   9


      make additional money in addition to the amount of money that he received

      when the safe was opened in Mount Vernon. Obviously, the drug dealing

      – we talked about this – the impact that it has on the community, it increases

      drug overdose deaths, increases crime, increases addiction, and, also, it

      increases the risk of violence, because, obviously, the people who were

      running the business – and I’m sure Mr. Garrad was concerned, and he

      should have been, with his safety, because I believe that those individuals

      probably were attempting to find him, locate him, and cause harm to him or

      his family or to Amanda or to Robert Wheeler, who was kind of the dupe

      that was in all this. The problem with that, if they find him at a McDonald’s

      or Burger King, I don’t think they will wait until they’re in a private place. I

      think they were going to go after him no matter where they found him, and

      that’s dangerous to everybody, not just Mr. Garrad or Amanda Higgs, when

      you’re robbing that amount of drugs and that amount of cash and a gun

      from a drug dealer.



      {¶18} Tr. 471-72.

      {¶19} The judge further noted while Appellant initially cooperated with law

enforcement, it was clear he committed perjury at Higgs’s trial because his statements

were inconsistent with what he previously told police, which the court believed was

Appellant’s attempt to keep Higgs from taking the consequences of their crimes. The

court was troubled Appellant was not honest testifying under oath. The court further took

note Appellant was in prison for a separate offense of fleeing and eluding in Delaware
Richland County, Case No. 2019 CA 0102                                                     10


County, and was in prison. Appellant committed ten felonies in the instant case and one

in Delaware, for a total of eleven felony convictions

       {¶20} The court also stated on the record:



              This was an incredibly large amount of drugs, cash, and a loaded

       firearm, all stolen with the intent to profit from it. It was transported through

       multiple jurisdictions; taken from Westerville, which is Franklin County or

       Delaware County, brought into Knox County, and ultimately brought into

       Richland County. So, again, the largest amount of drugs that the Bellville

       Police Department has ever seen, past and current, so it was a huge

       amount of drugs.

              Also, the prosecutor pointed out if you believe what Amanda and

       Shawn say, probably it was double.          The amount we recovered was

       probably double because it was – half was – to get the safe open, half was

       given to a drug dealer in Mount Vernon.



       {¶21} Tr. 474.

       {¶22} Appellant argues he only had one prior felony conviction outside of the ten

felonies committed in this case. He argues there is no evidence presented he was

involved in drug sales in Westerville, and no evidence in this case he sold drugs or

received money for drugs. He argues this was a single incident in which no one was hurt

and was not a course of conduct, and there is no evidence the Delaware conviction was

drug-related. He also argues he cooperated with police and testified in Higgs’s trial.
Richland County, Case No. 2019 CA 0102                                                    11


       {¶23} We note while Appellant argues there is no evidence he was involved in

trafficking in drugs, he does not raise error claiming the convictions of aggravated

trafficking in drugs were against the manifest weight of the evidence or unsupported by

sufficient evidence. The evidence at trial demonstrated Appellant and Higgs were living

at Dealz on Wheelz, a business which by Appellant’s admission served as a front for drug

trafficking. Among the property recovered from Wheeler’s truck was a notebook labeled

“Shawn’s Book” which appeared to be a ledger of drug sales. While there was no direct

evidence anyone was hurt by Appellant’s conduct, the evidence demonstrates Appellant

transported a large quantity of drugs and a weapon from Westerville to Mount Vernon

and ultimately to Richland County. The fact the drugs were intercepted before being sold

on the street does not render Appellant’s conduct harmless. Further, there was evidence

half of the drugs and money which were originally in the safe ended up in the hands of

the man who opened the safe for Appellant, and the whereabouts of those drugs are

unknown.

       {¶24} Contra to Appellant’s argument, we find the crimes in the instant case were

a part of a course of conduct which began with finding someone to open the safe,

extended through stealing the items from the safe, and continued with the transportation

of the drugs through multiple counties until they were intercepted by police.

       {¶25} From the State’s perspective, Appellant did not take full responsibility for his

actions. While he did cooperate in part, he did not come forward in the first instance when

he sat across the street from Officer Queen’s traffic stop of Wheeler’s vehicle and watched

from a distance. He did not come forward until he feared retribution from the people he
Richland County, Case No. 2019 CA 0102                                               12


stole the drugs, money, and gun from, and he became concerned for Higgs’s fate.

Further, the trial court found Appellant committed perjury in Higgs’s trial.

       {¶26} We find the imposition of consecutive sentences was not contrary to law.

We further find the record supports the court's findings under R.C. 2929.14(C)(4).

       {¶27} The assignment of error is overruled. The judgment of the Richland County

Common Pleas Court is affirmed.




By: Hoffman, P.J.
Wise, John, J. and
Wise, Earle, J. concur